Citation Nr: 0119341	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-21 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES  

1.  Entitlement to an increased evaluation for a right knee 
disability, currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for a left knee 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active military service from March 1942 to 
August 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In May 2000, the veteran requested an increased evaluation 
for his service-connected bilateral knee disability, then 
characterized as hypertrophic arthritis of the knees, and 
rated as 10 percent disabling.  By a rating action in June 
2000, the RO assigned two separate 10 percent disability 
evaluations, one for left knee and the other for right knee 
disability characterized as "arthritis" pursuant to 
Diagnostic Code 5257.  The veteran disagreed with that 
decision, and this appeal ensued.  


REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became law.  This 
liberalizing legislation is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Controlling laws and regulations provide that traumatic or 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  

Limitation of motion of the knees is rated under Diagnostic 
Code 5260 and 5261.  Limitation of flexion of a knee is rated 
as 10 percent disabling when limited to 60 degrees; 20 
percent when limited to 30 degrees; and, 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a Part 4, DC 5260 
(2000).  Under Diagnostic Code 5261, a 10 percent rating is 
assigned for limitation of extension of the knee to 5 
degrees; a 20 percent rating is assigned for limitation of 
extension of the knee to 15 degrees; a 30 percent rating is 
assigned for limitation of extension to 20 degrees; a 40 
percent rating is assigned if limitation of extension is 
shown to be to 30 degrees; and, a 50 percent rating is 
assigned if limitation of extension is shown to be to 45 
degrees.  Additionally, a 40 percent or higher evaluation is 
assigned under Diagnostic Code 5256 for varying degrees of 
ankylosis of the knee.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, other 
impairment of the knee, with recurrent subluxation or lateral 
instability, warrants a 10 percent rating if the resulting 
impairment is "slight."  If these symptoms cause 
"moderate" impairment of the knee, a 20 percent rating is 
to be assigned.  A 30 percent rating is reserved for those 
situations in which the evidence demonstrates "severe" 
impairment with recurrent subluxation or lateral instability.

The VA's Office of the General Counsel has provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities. Specifically, the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257. See VAOPGCPREC 23-97 (July 1, 
1997) and VAOPGCPREC 09-98 (August 14, 1998).  Specifically, 
General Counsel for VA, in an opinion dated July 1, 1997, 
(VAOPGCPREC 23-97) held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003, which provides for the presence of 
arthritis due to trauma, and 5257 which provides for 
instability. General Counsel stated that when a knee disorder 
is rated under Diagnostic Code 5257 based upon instability of 
the knee, the veteran may also be entitled to a separate 
rating for arthritis if the veteran has limitation of motion 
which at least meets the criteria for a zero percent rating 
under Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or Diagnostic Code 5261 (extension limited to 5 degrees 
or more). If the veteran does not at least meet the criteria 
for a zero percent rating under either of those codes, there 
is no additional disability for which a rating may be 
assigned. 

As noted above, the veteran is service-connected for his 
right and left knees, each rated as 10 percent disabling 
under DC 5257.  His disabilities have been characterized as 
arthritis of the right knee and arthritis of the left knee.  
The Board notes that while the veteran was examined by VA in 
June 2000, X-rays of the knees were apparently not taken.  
The record contains no recent X-ray reports concerning the 
veteran's knees.  A November 1946 private radiology report 
indicated no evidence of bone or joint change, and an 
examination report dated in 1948 indicated that the veteran's 
arthritis was not confirmed by X-ray.  A July 2000 private 
medical statement indicates that the veteran ambulated via a 
walker and wheelchair on account of his severe chronic 
obstructive pulmonary disease (COPD), "severe" degenerative 
joint disease, and coronary artery disease.  

In light of these circumstances, this claim is hereby 
REMANDED to the RO for the following:


1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for any of the 
disabilities at issue here.  With any 
necessary authorizations from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  If the RO is unable 
to obtain any identified records, the RO 
must identify to the veteran which 
records were unobtainable, describe to 
the veteran the efforts which were made 
in an attempt to secure the records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.  

2.  Upon completion of the above, the 
veteran should be scheduled for a VA 
examination to determine the extent of 
his left and right knee disabilities.  
The claims file must be provided to and 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must state on the examination report that 
such review has been accomplished.  All 
indicated tests and studies should be 
conducted, including X-rays.  Range of 
motion must be reported in degrees and 
the degree of instability must be 
documented.  The examiner should identify 
any objective evidence of pain or 
functional loss due to pain associated 
with respect to the veteran's left knee 
and/or right knee disabilities. The 
examiner is asked to determine for each 
affected joint whether, and to what 
extent, it exhibits weakened movement, 
excess fatigability, or incoordination. 
The examiner is also asked to opine as to 
whether there is objective evidence of 
lateral instability or subluxation of 
either knee.  Any opinion expressed 
should be accompanied by a written 
rationale.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 

